DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 07/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
3.	Claims 1,8 and 14 objected to because of the following informalities: 
The claim language “non-consecutive textual characters” should be “n-consecutive textual characters” to be consistence with the specification.  Appropriate correction is required. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US patent 11,095,586.


Instant application (17/376,404)


Patent US 11,095,586 
                            Claim 1
A system for identifying a spam message, comprising: a hardware processor; and a memory device storing instructions that, when executed by the hardware processor, perform operations, 


the operations comprising: receiving non-consecutive textual characters extracted from known spam messages; 


generating a first Bloom filter output array from hash values representing the non-consecutive textual characters extracted from the known spam messages by hashing digital representations of the non-consecutive textual characters according to a hash function, wherein the generating comprises generating the first Bloom filter output array using only non-consecutive textual characters common to all spam messages of the known spam messages; 



comparing a second Bloom filter output array according to a hash value representing a text message to the first Bloom filter output array according to the hash values representing the non-consecutive textual characters extracted from the known spam messages to obtain a comparison;


 in response to the comparison indicating a match between the first and second Bloom filter output arrays, identifying the text message as the spam message; and

 identifying a sender's address or a user account associated with the text message identified as the spam message.
                      Claim 7
A system for identifying a spam message, comprising: a hardware processor; and a memory device storing instructions that, when executed by the hardware processor, perform operations, 

the operations comprising: receiving non-consecutive textual characters extracted from known spam messages; 

generating a first Bloom filter output array from hash values representing the non-consecutive textual characters extracted from the known spam messages by hashing digital representations of the non-consecutive textual characters according to a hash function, wherein the generating comprises generating the first Bloom filter output array using only non-consecutive textual characters common to all spam messages of the known spam messages;

 comparing a second Bloom filter output array according to a hash value representing a text message to the first Bloom filter output array according to the hash values representing the non-consecutive textual characters extracted from the known spam messages to obtain a comparison,

 wherein the comparing comprises comparing respective positions of the second Bloom filter output array with respective positions of the first Bloom filter output array; and in response to the comparison indicating a match between the first and second Bloom filter output arrays, identifying the text message as the spam message.
                             Claim 7
, wherein the operations further comprise: identifying a user account as a source of spam in based on the entropy of the Bloom filter output array.
                      Claim 12. 
The system of claim 7, wherein the operations further comprise determining a user account sending the text message identified as the spam message.


	As seen in the mapping sample above, the US patent 11,095,586 substantially discloses all of the limitations of the present application. Claim 1 of the instant application is much broader than Claim 7 the US patent 11,095,586. The missing limitations are essentially captured in dependent claim 7 of the instant application. 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1,3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Murtagh et al. (EP 2720416 A1 hereinafter referred to as Murtagh) in view of Bunker et al. (US 8,037,145 hereinafter referred to as Bunker). 

Regarding claim 1,
Murtagh teaches:
“A system for identifying a spam message” (Murtagh [0025], teaches identifying spam message). 
 “the operations comprising: receiving non-consecutive textual characters extracted from known spam messages;” (Murtagh [0031] [0024] [0020], creating a record using extracted metadata from spam mobile messages and storing them in archive. The metadata represent piece of information from the message. The metadata include plurality of information such as calling or source number, destination number, network addressee etc.). Examiner’s note: The “non-consecutive textual characters” interpreted as some portions and/or parts of the message.
“generating a first Bloom filter output array from hash values representing the non-consecutive textual characters extracted from the known spam messages by hashing digital representations of the non-consecutive textual characters according to a hash function, wherein the generating comprises generating the first Bloom filter output array using only non-consecutive textual characters common to all spam messages of the known spam messages” (Murtagh [0056][0025], a filter node generate content hash key or unique hash value  to represent the extracted metadata from spam  messages to create a record in the archive node. The extracted metadata from all SMS messages include originating or calling number, destination address, network address etc. The content hash key may be based on a checksums of the content character or other algorithms may alternatively be used). 
“comparing a second Bloom filter output array according to a hash value representing a text message to the first Bloom filter output array according to the hash values representing the non-consecutive textual characters extracted from the known spam messages to obtain a comparison;” (Murtagh [0058], matching content hash key of report SMS message with previously stored destination address record in the archive. The destination addresses is one of extracted and hashed metadata stored in the archive as addressed above. 
“in response to the comparison indicating a match between the first and second Bloom filter output arrays, identifying the text message as the spam message; and identifying a sender's address or a user account associated with the text message identified as the spam message” (Murtagh [0058] [0077], identifying spam SMS message based on the matching and forwarding it to identify the source of the spam SMS message. Identifying a SIM, mobile equipment or location of the source of the SMS spam message).
Murtagh teaches using a filter node and hash function to identify spam SMS message as discussed above. However, Murtagh is silent regarding using “Bloom filter”
Bunker teaches: “comprising: a hardware processor; and a memory device storing instructions that, when executed by the hardware processor, perform operations,” (Bunker Fig. 1). Bunker further teaches using Bloom filter to detect content similarity between first set of hash value generated by first bloom filter and second set of hash value generated by the second bloom filter (see Bunker col. 1 lines 60-67 and col. 2 lines 1-2, col. 5 lines 16-23). 
Both Murtagh and Bunker teaches content comparing between extracted contents to detect matching. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bunker to use Bloom filter data structure to detect an element is a member of set of elements as disclosed by Bunker, such inclusion helps to represent elements as bit vector in the bit positions in the bloom filter. Further, the bloom filter is efficient to implement larger data structure for large content (col. 5 lines 16-40). Additionally, Bloom filter is a known space-efficient data structure, and would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)).

Regarding claim 3, the combination of Murtagh and Bunker teaches all the limitations of claim 1.
Murtagh teaches:
“wherein the operations further comprise: identifying, based on the first Bloom filter output array, a user account sending the text message identified as the spam message” (Murtagh [0058] [0077], identifying spam SMS message based on the matching and forwarding it to identify the source of the spam SMS message. Identifying a SIM, mobile equipment or location of the source of the SMS spam message. Bunker teaches using the bloom filer to detect the similarity as addressed above with respect to claim 1. Therefore, the combination and motivation provided applicable.

Regarding claim 4, the combination of Murtagh and Bunker teaches all the limitations of claim 1.
Murtagh teaches:
“wherein the operations further comprise: receiving short message service messages; and extracting the textual characters from the short message service messages.”  (Murtagh [0031] [0024] [0020], creating a record using extracted metadata from SMS spam mobile messages and storing them in archive. The metadata represent piece of information from the message). 

Regarding claim 5, the combination of Murtagh and Bunker teaches all the limitations of claim 1.
Murtagh teaches:
“wherein the operations further comprise: receiving short message service messages; and extracting the textual characters from at least one of the short message service messages.” (Murtagh [0058], obtain some contents from report SMS message in order to detect similarity with stored record).

8.	Claims 8-10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murtagh et al. (EP 2720416 A1 hereinafter referred to as Murtagh) in view of Zarrella (US 2015/0120583 hereinafter referred to as Zarrella).

Regarding claim 8,
Murtagh teaches: 
“A system for identifying a user account as a source of spam messages, comprising: 
…, perform operations” (Murtagh [0058] and Fig. 4, teaches identifying a source of spam SMS message. Spam reporting system comprising computing components).
“the operations comprising: receiving non-consecutive textual characters extracted from known spam messages” (Murtagh [0031] [0024] [0020], creating a record using extracted metadata from spam mobile messages and storing them in archive. The metadata represent piece of information from the message. The metadata include plurality of information such as calling or source number, destination number, network addressee etc.). Examiner’s note: The “non-consecutive textual characters” interpreted as some portions and/or parts of the message.
“generating a Bloom filter output array from hash values representing the non-consecutive textual characters extracted from the known spam messages by hashing digital representations of the non-consecutive textual characters according to a hash function, wherein the generating comprises generating the Bloom filter output array using only non-consecutive textual characters common to all spam messages of the known spam messages” (Murtagh [0056][0025], a filter node generate content hash key or unique hash value  to represent the extracted metadata from spam  messages to create a record in the archive node. The extracted metadata from all SMS messages include originating or calling number, destination address, network address etc. The content hash key may be based on a checksums of the content character or other algorithms may alternatively be used). 
Murtagh teaches using a filter node and hash function to identify a source of spam SMS message as discussed above. However, Murtagh is silent regarding using “Bloom filter.” Furthermore, Murtagh does not teach “determining an entropy of the Bloom filter output array; comparing the entropy of the Bloom filter output array with an entropy threshold, and identifying a user account as a source of spam in response to the entropy of the Bloom filter output array being less than the entropy threshold” 
Zarrella teaches: “a hardware processor; and a memory device storing instructions that, when executed by the hardware processor” (Zarrella [0060] a processor and a memory to perform the disclosed functions).  Zarrella paragraph [0136] teaches using a bloom fitter to determine collisions whether collisions occurred between user based on extracted features and incrementing a counter when a Collison is detected. The collision referred to a relationship similarity between social media messages for two or more users ([0049]).
 Furthermore, Zarrella teaches ““determining an entropy of the Bloom filter output array;” (Zarrella [0134], determining count number of collisions using the bloom filter).
“comparing the entropy of the Bloom filter output array with an entropy threshold comparing the entropy of the Bloom filter output array with an entropy threshold, and identifying a user account as a source of spam in response to the entropy of the Bloom filter output array being less than the entropy threshold” (Zarrella [0122] [0093] [0050], teaches lower bound and upper bound thresholds for detected collisions to detect information campaign. In other words, the number of counts needs to be below the upper bound threshold for successfully identifying the information campaign. The count frequency of the collisions leads to identify account of users). 
Both Murtagh and Zarrella teaches content comparing between extracted contents to detect matching. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Murtagh to include a Bloom filter data structure to detect similarity using upper and lower threshold values as disclosed by Zarrella, because the bloom filter minimize false positive result (Zarrella [0134]), and the bloom  filter is a known space-efficient data structure, and would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)). In addition, using upper and lower threshold value helps to get a better result using the predetermined upper and lower thresholds (Zarrella [0122). 

Regarding claim 9, the combination of Murtagh and Zarrella teaches all the limitations of claim 8.
Murtagh teaches:
“wherein the operations further comprise: receiving short message service messages; and extracting the textual characters from the short message service messages.”  (Murtagh [0031] [0024] [0020], creating a record using extracted metadata from SMS spam mobile messages and storing them in archive. The metadata represent piece of information from the message). 

Regarding claim 10, the combination of Murtagh and Zarrella teaches all the limitations of claim 8.
Murtagh teaches:
“wherein the operations further comprise: receiving short message service messages; and extracting the textual characters from at least one of the short message service messages.  (Murtagh [0058], obtain some contents from report SMS message in order to detect similarity with stored record).

Regarding claim 13, the combination of Murtagh and Zarrella teaches all the limitations of claim 8
Zarrella teaches:
“wherein the operations further comprise: retrieving from storage the entropy threshold.” (Zarrella [0122], teaches lower bound and upper bound thresholds for detected collisions to detect information campaign. Thresholds are predetermined values. Therefore, they stored in storage devices). 
Both Murtagh and Zarrella teaches content comparing between extracted contents to detect matching. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Murtagh to include upper and lower threshold values as disclosed by Zarrella, such inclusion helps to get a better result using the predetermined upper and lower thresholds (Zarrella [0122). 

Regarding claim 14. 
Murtagh teaches:
 “receiving a plurality of electronic messages; extracting non-consecutive textual characters from the electronic messages;” (Murtagh [0031] [0024] [0020], creating a record using extracted metadata from spam mobile messages and storing them in archive. The metadata represent piece of information from the message. The metadata include plurality of information such as calling or source number, destination number, network addressee etc.). Examiner’s note: The “non-consecutive textual characters” interpreted as some portions and/or parts of the message.
“hashing digital representations of the non-consecutive textual characters according to a hash function, producing hash values representing the non-consecutive textual characters; generating a Bloom filter output array from the hash values, wherein the generating comprises generating the Bloom filter output array using only non-consecutive textual characters common to all electronic messages of the electronic messages;” (Murtagh [0056][0025], a filter node generate content hash key or unique hash value  to represent the extracted metadata from spam  messages to create a record in the archive node. The extracted metadata from all SMS messages include originating or calling number, destination address, network address etc. The content hash key may be based on a checksums of the content character or other algorithms may alternatively be used). 
Murtagh teaches using a filter node and hash function to identify a source of spam SMS message as discussed above. However, Murtagh is silent regarding using a “Bloom filter.” Furthermore, Murtagh does explicit teach not teach “A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:”
“determining an entropy of the Bloom filter output array;” 
“comparing the entropy of the Bloom filter output array with an entropy threshold; and identifying a user account as a source of spam in response to the entropy of the Bloom filter output array being less than the entropy threshold, the entropy of the Bloom filter output providing an indication of how similar messages sent from the user account are to each other”
Zarrella paragraph [0136] teaches using a bloom fitter to determine collisions whether collisions occurred between user based on extracted features and incrementing a counter when a Collison is detected. The collision referred to a relationship similarity between social media messages for two or more users ([0049]).
“A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:” (Zarrella [0053], a software program stored on non-transitory computer readable medium).
“determining an entropy of the Bloom filter output array” (Zarrella [0134], determining count number of collisions using the bloom filter).
“comparing the entropy of the Bloom filter output array with an entropy threshold; and identifying a user account as a source of spam in response to the entropy of the Bloom filter output array being less than the entropy threshold, the entropy of the Bloom filter output providing an indication of how similar messages sent from the user account are to each other” (Zarrella [0122] [0093] [0049]-[0050], teaches lower bound and upper bound thresholds for detected collisions to detect information campaign. In other words, the number of counts needs to be below the upper bound threshold for successfully identifying the information campaign. The count frequency of the collisions leads to identify account of users. The collision referred to a relationship similarity between social media messages for two or more users ([0049]). 
Both Murtagh and Zarrella teaches content comparing between extracted contents to detect matching. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Murtagh to include a Bloom filter data structure to detect similarity using upper and lower threshold values as disclosed by Zarrella, because the bloom filter minimize false positive result (Zarrella [0134]), and the bloom  filter is a known space-efficient data structure, and would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)). In addition, using upper and lower threshold value helps to get a better result using the predetermined upper and lower thresholds (Zarrella [0122). 

Regarding claim 15, the combination of Murtagh and Zarrella teaches all the limitations of claim 14.
Murtagh teaches:
“wherein the extracting non-consecutive textual characters comprises extracting the non-consecutive textual characters from the electronic messages” (Murtagh [0031] [0024] [0020], creating a record using extracted metadata from SMS spam mobile messages and storing them in archive. The metadata represent piece of information from the message). 

Regarding claim 16, the combination of Murtagh and Zarrella teaches all the limitations of claim 14.
Murtagh teaches:
“wherein the receiving a plurality of electronic messages comprises receiving a plurality of short message service messages and wherein the operations further comprise extracting the textual characters from at least one of the short message service messages” (Murtagh [0058], obtain some contents from report SMS message in order to detect similarity with stored record).

Regarding claim 17, the combination of Murtagh and Zarrella teaches all the limitations of claim 14.
Zarrella teaches:
“wherein the operations further comprise: retrieving from storage the entropy threshold, the entropy threshold having a predefined value” (Zarrella [0122], teaches lower bound and upper bound thresholds for detected collisions to detect information campaign. Thresholds are predetermined values. Therefore, they stored in storage devices). 
Both Murtagh and Zarrella teaches content comparing between extracted contents to detect matching. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Murtagh to include upper and lower threshold values as disclosed by Zarrella, such inclusion helps to get a better result using the predetermined upper and lower thresholds (Zarrella [0122). 

 Regarding claim 18, the combination of Murtagh and Zarrella teaches all the limitations of claim 14.
Zarrella teaches:
“wherein the operations further comprise: reviewing a plurality of messages from subscriber accounts having respective Bloom filter output arrays;” (Zarrella [0136] [0013], processing each features shared by two or more users. The features are extracted from social media messages authored by the users).
“determining respective entropy values for the respective Bloom filter output arrays; comparing the respective entropy values with the entropy threshold; and identifying respective user accounts associated with the respective entropy values as sources of spam responsive to the comparing” (Zarrella [0134] [0122] [0049]- [0050], determining count number of collisions using the bloom filter. Determining lower bound and upper bound thresholds for detected collisions to detect information campaign. The count frequency of the collisions leads to identify account of users. 
Both Murtagh and Zarrella teaches content comparing between extracted contents to detect matching. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Murtagh to include a Bloom filter data structure to detect similarity using upper and lower threshold values as disclosed by Zarrella, because the bloom filter minimize false positive result (Zarrella [0134]), and the bloom  filter is a known space-efficient data structure, and would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)). In addition, using upper and lower threshold value helps to get a better result using the predetermined upper and lower thresholds (Zarrella [0122). 

Regarding claim 19, the combination of Murtagh and Zarrella teaches all the limitations of claim 14.
Murtagh teaches:
“wherein the receiving a plurality of electronic messages comprises receiving a plurality of known spam messages.  (Murtagh [0031], creating a record using extracted metadata from spam mobile messages and storing them in archive). 

9.	Claims 2,6,7,11,12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murtagh et al. (EP 2720416 A1 hereinafter referred to as Murtagh) in view of Bunker et al. (US 8,037,145 hereinafter referred to as Bunker), and further in view of Zarrella (US 2015/0120583 hereinafter referred to as Zarrella).

Regarding claim 2, the combination of Murtagh and Bunker teaches all the limitations of claim 1.
Murtagh and Bunker do not teach teaches:
“wherein the operations further comprise: processing the non-consecutive textual characters through a counting Bloom filter to generate the Bloom filter output array”
Zarrella teaches: 
“wherein the operations further comprise: processing the non-consecutive textual characters through a counting Bloom filter to generate the Bloom filter output array” (Zarrella [0135] [0049], teaches using bloom filter to get collisions count. The collision referred to a relationship similarity between social media messages for two or more users). 
 Murtagh, Bunker and Zarrella teaches content comparing between extracted contents to detect matching. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Murtagh and Bunker to use bloom filter to count collisions detected from messages similarity as disclosed by Zarrella, such inclusion minimize false positive but increase computations and storage resources and the bloom  filter is a known space-efficient data structure, and would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)). 

Regarding claim 6, the combination of Murtagh and Bunker teaches all the limitations of claim 1.
Murtagh and Bunker do not teach teaches:
“wherein the operations further comprise: determining an entropy of the Bloom filter output array.” 
Zarrella teaches:
“wherein the operations further comprise: determining an entropy of the Bloom filter output array.” (Zarrella [0134] [0049] [0050], determining collision counts using the bloom filter. Further, determining coordinated message activity based on the number of collisions and identifying use accounts associated the coordinated the message). 
Murtagh, Bunker and Zarrella teaches content comparing between extracted contents to detect matching. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Murtagh and  Bunker to use bloom filter to count collisions detected from messages similarity as disclosed by Zarrella, such inclusion minimize false positive, but increase computations and storage resources and the bloom  filter is a known space-efficient data structure, and would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)). 

Regarding claim 7, the combination of Murtagh, Bunker and Zarrella teaches all the limitations of claim 6.
Zarrella teaches:
“wherein the operations further comprise: identifying a user account as a source of spam in based on the entropy of the Bloom filter output array” (Zarrella [0134] [0049] [0050], determining collision counts using the bloom filter. Further, determining coordinated message activity based on the number of collisions and identifying use accounts associated the coordinated the message). 
Murtagh, Bunker and Zarrella teaches content comparing between extracted contents to detect matching. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Murtagh and Bunker to include user account detection based on number of collisions obtained from the bloom filter as disclosed by Zarrella, such inclusion helps to take an action on the detected user account (Zarrella [0050]). 

Regarding claim 11, the combination of Murtagh and Zarrella teaches all the limitations of claim 8.
Murtagh teaches:
“wherein the operations further comprise: receiving short message service messages; hashing blocks of characters extracted from the short message service messages according to a hash function to generate hash values; and” (Murtagh [0056] [0025], a filter node generate content hash key or unique hash value to represent the extracted metadata from spam messages to create a record in the archive node. The extracted metadata from all SMS messages include originating or calling number, destination address, network address etc. The content hash key may be based on a checksums of the content character or other algorithms may alternatively be used).
Bunker teaches:
“identifying the user account as a source of spam in response to non-zero positions in the entropy of the Bloom filter output array generated from the hash values” (Bunker col. 5 lines 43-50, teaches determining correspondingly set element located on non-zero bit positions of the bloom filters hash values. Zarrella teaches identifying user account based on detected collisions as discussed above with respect to claim 8). 
Murtagh, Bunker and Zarrella teaches content comparing between extracted contents to detect matching. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Murtagh and Zarrella to include similarity detection using selected bit position at bloom filter as disclosed by Bunker, because the bloom filter algorithm allow to set specific bit position to represent hash values in the bloom filter (Bunker col. 5 lines 36-42). 

Regarding claims 12 and 20. the combination of Murtagh, Bunker and Zarrella teaches all the limitations of claim 11.
Bunker teaches:
“wherein the operations further comprise: incrementing non-zero positions in the entropy of the Bloom filter output array according to a count of the short message service messages.” (Bunker col. col 5 lines 36-42, the number of bits of the bloom filter can be larger if needed. Since the bit position start at 0, the non-zero positions are the one incremented see Fig. 7).
Murtagh, Bunker and Zarrella teaches content comparing between extracted contents to detect matching. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Murtagh and Zarrella to include similarity detection using selected bit position at bloom filter as disclosed by Bunker, because the bloom filter algorithm allow to set specific bit position to represent hash values in the bloom filter (Bunker col. 5 lines 36-42). 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/            Examiner, Art Unit 2456/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456